DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the first contact element" in the last part of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It appears claim 7 should depend from claim 4.
Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. The term “among other things” doesn’t make it clear what is included or excluded.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drexel et al. (U.S. Patent Number 5191,793; hereinafter referred to as Drexel). Drexel discloses a reduced attitude sensitivity is achieved in a fluid mass flow meter of the type which determines fluid flow from the temperature difference between an upstream sensor and a downstream sensor positioned along the flow path of the fluid externally of a sensing conduit for the fluid. A housing, taking particular forms, has wall structure spaced along the sensors adapted to substantially limit the ambient gaseous atmosphere along the sensors to a thin film. The housing wall structure further is spaced along portions of the sensing conduit between the sensors and the input and output ports of the conduit to substantially limit the ambient gaseous atmosphere along such portions to a thin film. In one form, such wall structure, along these portions, converges from both directions along the conduit, to provide support regions for the conduit. The sensors, specifically, are self-heating coil elements formed of temperature-sensitive resistance wire wound around the outside of the sensing conduit. They are incorporated into a bridge-type circuit for sensing their temperatures (Please see the abstract).
With respect to claim 1, Drexel discloses and illustrates with respect to figures 1 and 2, a mass flow sensor assembly for a mass flow controller or a mass flow meter, comprising a mass flow sensor (mass flow meter 12) which comprises a capillary tube (sensing conduit 14) which is held by a first corner support and a second corner support 
With respect to claim 2, the mass flow sensor assembly according to claim 1, wherein the capillary tube has at least two arcuate portions which are arranged in the arc-shaped grooves of the two corner supports, wherein the sensor portion is provided between the two arcuate portions is shown in figures 1 and 3 as the coils are located between the two side corner cavities.
With respect to claim 3, the mass flow sensor assembly according to claim 1, wherein the mass flow sensor has a first sensor coil (20) and a second sensor coil (22) which are electrically insulated from each other and which are wound at least partially around the sensor portion, wherein the first sensor coil is assigned to the first corner support and the second sensor coil is assigned to the second corner support is illustrated in the figures 1 and 3.
With respect to claim 4, the mass flow sensor assembly according to claim 3, wherein the respective sensor coil has a first end and a second end connected to a first contact element and to a second contact element of the assigned corner support is not explicitly disclosed, however the coils are in their own cavities and connected to 
With respect to claim 5, the mass flow sensor assembly according to claim 3, wherein the respective sensor coil has at least one winding which is wound around a fastening projection of the assigned corner support is not explicitly disclosed, however, the winding is deemed to be a means to ensure secure connection and thus the connections of the reference are deemed to be a functional equivalent to the winding of eh claimed invention, so long as secure attachment and connection are made for the circuit to function as intended.
With respect to claim 6. The mass flow sensor assembly according to claim 5, wherein the fastening projection is oriented substantially perpendicular to the sensor portion is shown in figure 1 and 3 as the connection are perpendicular to the coils.
With respect to claim 7, the mass flow sensor assembly according to claim 5, wherein the fastening projection is part of the first contact element as shown in figures 1 and 3.
With respect to claim 8, the mass flow sensor assembly according to claim 1, wherein the mass flow sensor assembly has a sensor housing (16) in which the mass flow sensor is at least partially received is disclosed in the figures 1 and 3.
With respect to claim 9, the mass flow sensor assembly according to claim 8, wherein the sensor housing is configured in several parts is contemplated as there are multiple cavities, thus multiple parts as each cavity is considered a part.
With respect to claim 10, the mass flow sensor assembly according to claim 8, wherein the sensor housing comprises two recesses in which the two corner supports 
With respect to claim 11, the mass flow sensor assembly according to claim 10, wherein at least one insulation is arranged in the cavity is disclosed as the sensing tube is disclosed to be electrically insulated by a coating, thus the insulation would be in a cavity at some point since the sensing tube is in a cavity.
With respect to claim 12, a method of manufacturing a mass flow sensor assembly, as described in claim 1 would be deemed as obvious to one of ordinary skill in the art since the assembly is disclosed with respect to claim 1, then making said assembly would be deemed to b well within the skill for one of ordinary skill in the art. 
With respect to claim 13, the method according to claim 12, wherein, among other things, the two corner supports are manufactured in a common panel is shown in figures 1 and 3 as the cavities seem to be on a common part or substrate.
With respect to claim 14, the method according to claim 12, wherein a first sensor coil and a second sensor coil which are assigned to the first corner support and the second corner support, respectively, are wound around the sensor portion is shown in figures 1 and 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



/JOHN FITZGERALD/           Primary Examiner, Art Unit 2861